DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (U.S. 2010/0182556).

Regarding claim 1, Oh discloses a display device (Fig. 11; page 7, para [0095]) comprising:
	a first substrate (110, Fig. 11; page 4, para [0063]);

	a liquid crystal layer (180, Fig. 11; page 7, para [0096]) disposed between the first and second substrates (110 and 210, Fig. 11), the liquid crystal layer comprising liquid crystal molecules (181, Fig. 11; page 7, para [0096]);
	a first alignment layer (combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11; page 5, para [0072-0073]; page 6, para [0087]) disposed between the first substrate (110, Figs. 9 and 11) and the liquid crystal layer (180, Figs. 9 and 11),	a second alignment layer (only layer 261, Figs. 9 and 11; page 6, para [0089]) disposed between the liquid crystal layer (180, Figs. 9 and 11) and the second substrate (210, Figs. 9 and 11), 
	wherein a material of the first alignment layer (combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11) is different from a material of the second alignment layer (since the second alignment layer includes only the second alignment layer material 261 while the first alignment layer comprises the combination of material layers 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11).

Regarding claim 2, Oh discloses a display device with all the limitations above and further discloses wherein the first alignment layer (combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11) includes reactive mesogens (bottom layer 300, Fig. 9; page 5, para [0073]) which are polymerized with each other and a photoinitiator (bottom layer 400, Fig. 9; page 6, para [0087]).

Regarding claim 3, Oh discloses a display device with all the limitations above and further discloses wherein the second alignment layer (only layer 261, Fig. 11) does not include the photoinitiator (bottom layer 400, Fig. 9).

Regarding claim 4, Oh discloses a display device with all the limitations above and further discloses wherein the liquid crystal molecules (181, Fig. 11) comprises:
	first liquid crystal molecules (such as 181 near 171, Fig. 11) which are adjacent to the first alignment layer (combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11) and have a first pretilt-angle (such as acute angle between long axis of 181 and upper surface of 171, see annotated Fig. 11 below), and
	second liquid crystal molecules (such as 181 near 261, Fig. 11), which are adjacent to the second alignment layer (Oh: only layer 261, Fig. 11) and have a second pretilt-angle (Oh: such as obtuse angle between long axis of 181 and bottom surface of 261, see annotated Fig. 11 below), different from the first pretilt-angle (such as acute angle between long axis of 181 and upper surface of 171, see annotated Fig. 11 below), and
	wherein the first pretilt-angle is an angle defined by a first line provided in one surface of the first alignment layer and a long axis of the first liquid crystal molecules (first pretilt-angle defined by a first line in upper surface of 171 and a long axis of liquid crystal molecules 181 adjacent to the first alignment layer 171, see annotated Fig. 11 below), and the second pretilt-angle is an angle defined by a second line provided in one surface of the second alignment layer and a long axis of the second liquid crystal molecules (second pretilt-angle defined by a second 

Annotated Fig. 11 of Oh



[AltContent: arrow][AltContent: arrow][AltContent: textbox (first pretilt-angle)][AltContent: textbox (second pretilt-angle)][AltContent: arc][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    708
    872
    media_image1.png
    Greyscale




Regarding claim 8, Oh discloses a display device with all the limitations above and further discloses wherein the reactive mesogens (bottom layer 300, Fig. 9) have a functional group having charges (such as an epoxy functional group having charges since epoxy is a polar functional group; page 5, para [0077]).  Examiner refers to the pertinent prior art of Aoyama et al. (U.S. 2010/0209694) not being relied upon to show that an epoxy functional group has charges since an epoxy functional group is inherently a polar functional group (page 6, para [0054]).

Regarding claim 9, Oh discloses a display device with all the limitations above and further discloses wherein the first alignment layer (combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11) comprises a first base layer (bottom layer of 400, Fig. 9) disposed on the first substrate (110, Figs. 9 and 11) and a first alignment formation layer (bottom layer 301, Fig. 9; page 5, para [0073]) disposed on the first base layer (bottom layer 301 disposed on rear surface of bottom layer 400, Fig. 9), and
	wherein the first base layer (bottom layer of 400, Fig. 9) includes the photoinitiator (photoinitiator of bottom layer 400, Fig. 9; page 6, para [0087]) and the first alignment 

Regarding claim 18, Oh discloses a method of manufacturing a display device (Fig. 11; page 7, para [0095]), the method comprising:
	providing a first substrate (110, Fig. 11; page 4, para [0063]);
	providing a first alignment solution (combination of: 171, bottom layer 301, bottom layer 400, Figs. 9 and 11; page 5, para [0072-0073]; page 6, para [0087]) including a photoinitiator (bottom layer 400, Fig. 9; page 6, para [0087]) on the first substrate (110, Figs. 9 and 11) to form a first base layer (171, Fig. 9);
providing a second alignment solution (only solution of layer 261, Figs. 9 and 11; page 6, para [0089]) not including the photoinitiator (bottom layer 400, Fig. 9) on a second substrate (210, Fig. 11; page 6, para [0089]) to form a second base layer (upper layer comprising 261, Figs. 9 and 11);
providing the second substrate (210, Fig. 11) facing the first substrate (110, Fig. 11);
providing a liquid crystal composition (180, Fig. 11; page 7, para [0096]) between the first substrate (110, Fig. 11) and the second substrate (210, Fig. 11), wherein the liquid crystal composition comprising liquid crystal molecules (181, Fig. 11; page 7, para [0096]) and reactive mesogens (500, Figs. 9, 11, 13; page 7, para [0101]); and 
providing light (7, Fig. 11; page 7, para [0096, 0098]) and electric fields (Fig. 11; page 7, para [0097-0098]) to the liquid crystal composition (180, Fig. 11) to form a first alignment 

Regarding claim 19, Oh discloses a method of manufacturing a display device with all the limitations of claim 18 above and further discloses wherein the reactive mesogens (500, Figs. 9, 11, 13) have a functional group having charges (such as an epoxy functional group having charges since epoxy is a polar functional group; page 5, para [0077]).  Examiner refers to the pertinent prior art of Aoyama et al. (U.S. 2010/0209694) not being relied upon to show that an epoxy functional group has charges since an epoxy functional group is inherently a polar functional group (page 6, para [0054]).

Regarding claim 20, Oh discloses a method of manufacturing a display device with all the limitations of claim 18 above and further discloses wherein forming the first alignment formation layer (combination of: bottom layer 301, bottom layer 400, Figs. 9 and 11) comprises:
	applying first voltage (such as a pixel voltage, Fig. 11; page 7, para [0097]) to the first substrate (110, Fig. 11); and
	applying a second voltage (such as a common voltage, Fig. 11; page 7, para [0097]) which is different from the first voltage (since the second voltage is a common voltage different than the first voltage which is a pixel voltage, Fig. 11; page 7, para [0097]) to the second substrate (210, Fig. 11) to apply the electric fields to the liquid crystal composition (180, Fig. 11; page 7, para [0097-0098]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. 2010/0182556) as applied to claim 4 above and further in view of Miyachi (U.S. 2009/0079923).



Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first pretilt-angle (Oh: such as acute angle between long axis of 181 and upper surface of 171, see annotated Fig. 11 above) of Oh to be 89° (Miyachi: page 8, para [0098]) and the second pretilt-angle (Oh: such as obtuse angle between long axis of 181 and bottom surface of 261, see annotated Fig. 11 above) to be 88.5°(Miyachi: page 8, para [0098]) in order to obtain the benefits of stably providing increased transmittance and excellent display properties in a vertical alignment mode display as taught by Miyachi (page 8, para [0098]).

Regarding claim 7, Oh discloses a display device with all the limitations above but does not expressly disclose wherein the second pretilt-angle (Oh: such as obtuse angle between long axis of 181 and bottom surface of 261, see annotated Fig. 11 above) is 88° to 90°.  However, Miyachi 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first pretilt-angle (Oh: such as acute angle between long axis of 181 and upper surface of 171, see annotated Fig. 11 above) of Oh to be 89° (Miyachi: page 8, para [0098]) and the second pretilt-angle (Oh: such as obtuse angle between long axis of 181 and bottom surface of 261, see annotated Fig. 11 above) to be 88.5°(Miyachi: page 8, para [0098]) in order to obtain the benefits of stably providing increased transmittance and excellent display properties in a vertical alignment mode display as taught by Miyachi (page 8, para [0098]).

Claims 10-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. 2010/0182556) in view of Satake et al. (U.S. 2009/0161048).

Regarding claim 10, Oh discloses a display device (Fig. 11; page 7, para [0095]) comprising:
	a first substrate (110, Fig. 11; page 4, para [0063]);

	a liquid crystal layer (180, Fig. 11; page 7, para [0096]) disposed between the first and second substrates (110 and 210, Fig. 11), the liquid crystal layer comprising liquid crystal molecules (181, Fig. 11; page 7, para [0096]);
	a first alignment layer (combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11; page 5, para [0072-0073]; page 6, para [0087]) disposed between the first substrate (110, Figs. 9 and 11) and the liquid crystal layer (180, Figs. 9 and 11), and
a second alignment layer (only layer 261, Figs. 9 and 11; page 6, para [0089]) disposed between the liquid crystal layer (180, Figs. 9 and 11) and the second substrate (210, Figs. 9 and 11).

Oh does not expressly disclose that the display device (Fig. 11; page 7, para [0095]) is a curved display device and that the first substrate (110, Fig. 11) is a first bent substrate and the second substrate (210, Fig. 11) is a second bent substrate.  However, Satake discloses a curved display device (50, Fig. 4; page 2, para [0022]) comprising: a first bent substrate (20, Figs. 2 and 4; page 3, para [0059]), a second bent substrate (40, Figs. 2 and 4; page 3, para [0061]) facing the first bent substrate, a liquid crystal layer (14, Figs. 2 and 4; page 3, para [0059]) disposed between the first and second bent substrates, and first and second alignment layers (32 and 45, Figs. 2 and 4; page 3, para [0059, 0061]) respectively disposed between the first bent substrate (20, Figs. 2 and 4) and the liquid crystal layer (14, Figs. 2 and 4) and the liquid crystal layer and the 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display device (Oh: Fig. 11) of Oh to be a curved display device (Satake: 50, Fig. 4) of Satake such that the first substrate (Oh: 110, Fig. 11) is a first bent substrate (Satake: 20, Figs. 2 and 4) and the second substrate (Oh: 210, Fig. 11) is a second bent substrate (Satake: 40, Figs. 2 and 4) in order to obtain the benefits of providing a curved display device that has increased practical utility and can suppress reflection of extraneous light as taught by Satake (page 1, para [0004]).

Regarding claim 11, Oh as modified by Satake discloses a curved display device with all the limitations of claim 10 above and further discloses wherein the first alignment layer (combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11) includes reactive mesogens (bottom layer 300, Fig. 9; page 5, para [0073]) which are polymerized with each other and a photoinitiator (bottom layer 400, Fig. 9; page 6, para [0087]), and
wherein the second alignment layer (only layer 261, Fig. 11) does not include the photoinitiator (bottom layer 400, Fig. 9). 


	first liquid crystal molecules (Oh: such as 181 near 171, Fig. 11) which are adjacent to the first alignment layer (Oh: combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11) and have a first pretilt-angle (Oh: such as acute angle between long axis of 181 and upper surface of 171, see annotated Fig. 11 above), and
	second liquid crystal molecules (Oh: such as 181 near 261, Fig. 11), which are adjacent to the second alignment layer (Oh: only layer 261, Fig. 11) and have a second pretilt-angle (Oh: such as obtuse angle between long axis of 181 and bottom surface of 261, see annotated Fig. 11 above), which is different from the first pretilt-angle (Oh: such as acute angle between long axis of 181 and upper surface of 171, see annotated Fig. 11 above), and
	wherein the first pretilt-angle is an angle defined by a first line provided in one surface of the first alignment layer and a long axis of the first liquid crystal molecules (Oh: first pretilt-angle defined by a first line in upper surface of 171 and a long axis of liquid crystal molecules 181 adjacent to the first alignment layer 171, see annotated Fig. 11 above), and the second pretilt-angle is an angle defined by a second line provided in one surface of the second alignment layer and a long axis of the second liquid crystal molecules (Oh: second pretilt-angle defined by a second line in bottom surface of 261 and a long axis of liquid crystal molecules 181 adjacent to the second alignment layer 261, see annotated Fig. 11 above).



Regarding claim 14, Oh as modified by Satake discloses a curved display device with all the limitations above and further discloses wherein the first alignment layer (Oh: combination of: 171, bottom layer 301, bottom layer 300, bottom layer 400, Figs. 9 and 11) comprises a first base layer (Oh: bottom layer of 400, Fig. 9) disposed on the first bent substrate (Oh: 110, Figs. 9 and 11) and a first alignment formation layer (Oh: bottom layer 301, Fig. 9; page 5, para [0073]) disposed on the first base layer (Oh: bottom layer 301 disposed on rear surface of bottom layer 400, Fig. 9), and
	wherein the first base layer (Oh: bottom layer of 400, Fig. 9) includes the photoinitiator (Oh: photoinitiator of bottom layer 400, Fig. 9; page 6, para [0087]) and the first alignment formation layer (Oh: bottom layer 301, Fig. 9) includes the reactive mesogens (Oh: bottom layer 300, Fig. 9).

Regarding claim 15, Oh as modified by Satake discloses a curved display device with all the limitations of claim 10 above and further discloses wherein the reactive mesogens (Oh: bottom layer 300, Fig. 9) have a functional group having charges (Oh: such as an epoxy functional group having charges since epoxy is a polar functional group; page 5, para [0077]).  Examiner refers to 

Regarding claim 16, Oh as modified by Satake discloses a curved display device with all the limitations of claim 10 above and further discloses wherein the first bent substrate (Oh: 110, Fig. 11; Satake: 20, Figs. 2 and 4) has a first curvature radius, and
	the second bent substrate (Oh: 210, Fig. 11; Satake: 40, Figs. 2 and 4) has a second curvature radius different from the first curvature radius (Satake: since the second bent substrate 40 is on an inner curvature radius than the first bent substrate 20, Figs. 2 and 4).

Regarding claim 17, Oh as modified by Satake discloses a curved display device with all the limitations of claim 16 above and further discloses wherein the first curvature radius (Satake: curvature radius of first bent substrate 20, Figs. 2 and 4) is greater than the second curvature radius (Satake: curvature radius of the second bent substrate 40, Figs. 2 and 4) since the first bent substrate 20 is on an outer curvature radius than the second bent substrate 40 (Satake: Figs. 2 and 4).

Regarding claim 21, Oh discloses a method of manufacturing a display device with all the limitations of claim 18 above but does not disclose that the display device (Fig. 11; page 7, para [0095]) is a curved display formed by bending the first and second substrates (Oh: 110 and 210, Fig. 11).  However, Satake discloses a method of manufacturing a curved display device (50, Fig. 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the display device (Oh: Fig. 11) of Oh to be a curved display device (Satake: 50, Fig. 4) of Satake by including the steps of bending the the first substrate (Oh: 110, Fig. 11; Satake: 20, Figs. 2 and 4) and bending the second substrate (Oh: 210, Fig. 11; Satake: 40, Figs. 2 and 4) in order to obtain the benefits of providing a curved display device that has increased practical utility and can suppress reflection of extraneous light as taught by Satake (page 1, para [0004]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 1 of Application 17/375,354 discloses:
A display device comprising: 
a first substrate; 
a second substrate facing the first substrate; 
a liquid crystal layer disposed between the first and second substrates, the liquid crystal layer comprising liquid crystal molecules; 
a first alignment layer disposed between the first substrate and the liquid crystal layer; and 
a second alignment layer disposed between the liquid crystal layer and the second substrate, wherein a material of the first alignment layer is different from a material of the second alignment layer.)][AltContent: textbox (Claim 1 of U.S. Patent No. 11,079,632 discloses:
A display device comprising: 
a first substrate; 
a second substrate facing the first substrate; 
a liquid crystal layer disposed between the first and second substrates, the liquid crystal layer comprising liquid crystal molecules; 
a first alignment layer disposed between the first substrate and the liquid crystal layer, the first alignment layer includes reactive mesogens which are polymerized with each other and a photoinitiator; and 
a second alignment layer disposed between the liquid crystal layer and the second substrate, wherein a material of the first alignment layer is different from a material of the second alignment layer, and wherein an entire composition of the second alignment layer does not include the photoinitiator.)]















.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 2 of Application 17/375,354 discloses:
The display device of claim 1, wherein the first alignment layer includes reactive mesogens which are polymerized with each other and a photoinitiator.)][AltContent: textbox (Claim 1 of U.S. Patent No. 11,079,632 discloses:
A display device comprising: 
a first substrate; 
a second substrate facing the first substrate; 
a liquid crystal layer disposed between the first and second substrates, the liquid crystal layer comprising liquid crystal molecules; 
a first alignment layer disposed between the first substrate and the liquid crystal layer, the first alignment layer includes reactive mesogens which are polymerized with each other and a photoinitiator; and 
a second alignment layer disposed between the liquid crystal layer and the second substrate, wherein a material of the first alignment layer is different from a material of the second alignment layer, and wherein an entire composition of the second alignment layer does not include the photoinitiator.)]















.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 3 of Application 17/375,354 discloses:
The display device of claim 2, wherein the second alignment layer does not include the photoinitiator.)][AltContent: textbox (Claim 1 of U.S. Patent No. 11,079,632 discloses:
A display device comprising: 
a first substrate; 
a second substrate facing the first substrate; 
a liquid crystal layer disposed between the first and second substrates, the liquid crystal layer comprising liquid crystal molecules; 
a first alignment layer disposed between the first substrate and the liquid crystal layer, the first alignment layer includes reactive mesogens which are polymerized with each other and a photoinitiator; and 
a second alignment layer disposed between the liquid crystal layer and the second substrate, wherein a material of the first alignment layer is different from a material of the second alignment layer, and wherein an entire composition of the second alignment layer does not include the photoinitiator.)]















.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 4 of Application 17/375,354 discloses:
The display device of claim 2, wherein the liquid crystal molecules comprises: 
first liquid crystal molecules which are adjacent to the first alignment layer and have a first pretilt-angle, and 
second liquid crystal molecules, which are adjacent to the second alignment layer and have a second pretilt-angle which is different from the first pretilt-angle, and 
wherein the first pretilt-angle is an angle defined by a first line provided in one surface of the first alignment layer and a long axis of the first liquid crystal molecules, and 
the second pretilt-angle is an angle defined by a second line provided in one surface of the second alignment layer and a long axis of the second liquid crystal molecules.)][AltContent: textbox (Claim 2 of U.S. Patent No. 11,079,632 discloses:
A display device The display device of claim 1, wherein the liquid crystal molecules comprises: 
first liquid crystal molecules which are adjacent to the first alignment layer and have a first pretilt-angle, and 
second liquid crystal molecules, which are adjacent to the second alignment layer and have a second pretilt-angle which is different from the first pretilt-angle, and 
wherein the first pretilt-angle is an angle defined by a first line provided in one surface of the first alignment layer and a long axis of the first liquid crystal molecules, and 
the second pretilt-angle is an angle defined by a second line provided in one surface of the second alignment layer and a long axis of the second liquid crystal molecules, and 
wherein the first and second pretilt-angles are equal to or less than 90°.)]















.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 5 of Application 17/375,354 discloses:
The display device of claim 4, wherein the first pretilt-angle is less than the second pretilt-angle. )][AltContent: textbox (Claim 3 of U.S. Patent No. 11,079,632 discloses:
The display device of claim 2, wherein the first pretilt-angle is less than the second pretilt-angle.)]



Therefore, Claim 5 of Application 17/375,354 is disclosed in Claim 3 of U.S. Patent No. 11,079,632.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 6 of Application 17/375,354 discloses:
The display device of claim 4, wherein the first pretilt-angle is 80° to 90°.)][AltContent: textbox (Claim 4 of U.S. Patent No. 11,079,632 discloses:
The display device of claim 2, wherein the first pretilt-angle is 80° to 90°.)]



Therefore, Claim 6 of Application 17/375,354 is disclosed in Claim 4 of U.S. Patent No. 11,079,632.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 7 of Application 17/375,354 discloses:
The display device of claim 4, wherein the second pretilt-angle is 88° to 90°.)][AltContent: textbox (Claim 5 of U.S. Patent No. 11,079,632 discloses:
The display device of claim 2, wherein the second pretilt-angle is 88° to 90°.)]



Therefore, Claim 7 of Application 17/375,354 is disclosed in Claim 5 of U.S. Patent No. 11,079,632.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 8 of Application 17/375,354 discloses:
The display device of claim 2, wherein the reactive mesogens have a functional group having charges.)][AltContent: textbox (Claim 6 of U.S. Patent No. 11,079,632 discloses:
The display device of claim 1, wherein the reactive mesogens have a functional group having charges.)]



Therefore, Claim 8 of Application 17/375,354 is disclosed in Claim 6 of U.S. Patent No. 11,079,632.



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 7 of U.S. Patent No. 11,079,632 discloses:
The display device of claim 1, wherein the first alignment layer comprises a first base layer disposed on the first substrate and a first alignment formation layer disposed on the first base layer, and wherein the first base layer includes the photoinitiator and the first alignment formation layer includes the reactive mesogens.)][AltContent: textbox (Claim 9 of Application 17/375,354 discloses:
The display device of claim 2, wherein the first alignment layer comprises a first base layer disposed on the first substrate and a first alignment formation layer disposed on the first base layer, and wherein the first base layer includes the photoinitiator and the first alignment formation layer includes the reactive mesogens.)]









Therefore, Claim 9 of Application 17/375,354 is disclosed in Claim 7 of U.S. Patent No. 11,079,632.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:



[AltContent: textbox (Claim 8 of U.S. Patent No. 11,079,632 discloses:
A curved display device comprising: 
a first bent substrate; 
a second bent substrate facing the first bent substrate; 
a liquid crystal layer disposed between the first and second bent substrates, the liquid crystal layer comprising liquid crystal molecules; 
a first alignment layer disposed between the first bent substrate and the liquid crystal layer, the first alignment layer includes a photoinitiator and reactive mesogens which are polymerized with each other; and 
a second alignment layer disposed between the liquid crystal layer and the second bent substrate, wherein an entire composition of the second alignment layer does not include the photoinitiator.)][AltContent: textbox (Claim 10 of Application 17/375,354 discloses:
A curved display device comprising: 
a first bent substrate;
a second bent substrate facing the first bent substrate;
a liquid crystal layer disposed between the first and second bent substrates, the liquid crystal layer comprising liquid crystal molecules;
a first alignment layer disposed between the first bent substrate and the liquid crystal layer; and
a second alignment layer disposed between the liquid crystal layer and the second bent substrate.)]














Therefore, Claim 10 of Application 17/375,354 is disclosed in Claim 8 of U.S. Patent No. 11,079,632.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

[AltContent: textbox (Claim 8 of U.S. Patent No. 11,079,632 discloses:
A curved display device comprising: 
a first bent substrate; 
a second bent substrate facing the first bent substrate; 
a liquid crystal layer disposed between the first and second bent substrates, the liquid crystal layer comprising liquid crystal molecules; 
a first alignment layer disposed between the first bent substrate and the liquid crystal layer, the first alignment layer includes a photoinitiator and reactive mesogens which are polymerized with each other; and 
a second alignment layer disposed between the liquid crystal layer and the second bent substrate, wherein an entire composition of the second alignment layer does not include the photoinitiator.)][AltContent: textbox (Claim 11 of Application 17/375,354 discloses:
The curved display device of claim 10, wherein the first alignment layer includes reactive mesogens which are polymerized with each other and a photoinitiator, and wherein the second alignment layer does not include the photoinitiator.)]














Therefore, Claim 11 of Application 17/375,354 is disclosed in Claim 8 of U.S. Patent No. 11,079,632.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

[AltContent: textbox (Claim 12 of Application 17/375,354 discloses:
The curved display device of claim 10, wherein the liquid crystal molecules comprises: 
first liquid crystal molecules which are adjacent to the first alignment layer and have a first pretilt-angle, and 
second liquid crystal molecules, which are adjacent to the second alignment layer and have a second pretilt-angle which is different from the first pretilt-angle, and 
wherein the first pretilt-angle is an angle defined by a first line provided in one surface of the first alignment layer and a long axis of the first liquid crystal molecules, and 
the second pretilt-angle is an angle defined by a second line provided in one surface of the second alignment layer and a long axis of the second liquid crystal molecules.)][AltContent: textbox (Claim 9 of U.S. Patent No. 11,079,632 discloses:
The curved display device of claim 8, wherein the liquid crystal molecules comprises: 
first liquid crystal molecules which are adjacent to the first alignment layer and have a first pretilt-angle, and 
second liquid crystal molecules, which are adjacent to the second alignment layer and have a second pretilt-angle which is different from the first pretilt-angle, and 
wherein the first pretilt-angle is an angle defined by a first line provided in one surface of the first alignment layer and a long axis of the first liquid crystal molecules, and 
the second pretilt-angle is an angle defined by a second line provided in one surface of the second alignment layer and a long axis of the second liquid crystal molecules.)]














Therefore, Claim 12 of Application 17/375,354 is disclosed in Claim 9 of U.S. Patent No. 11,079,632.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

[AltContent: textbox (Claim 10 of U.S. Patent No. 11,079,632 discloses:
The curved display device of claim 9, wherein the first pretilt-angle is less than the second pretilt-angle.)][AltContent: textbox (Claim 13 of Application 17/375,354 discloses:
The curved display device of claim 12, wherein the first pretilt-angle is less than the second pretilt-angle.)]




Therefore, Claim 13 of Application 17/375,354 is disclosed in Claim 10 of U.S. Patent No. 11,079,632.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 11 of U.S. Patent No. 11,079,632 discloses:
The curved display device of claim 8, wherein the first alignment layer comprises a first base layer disposed on the first bent substrate and a first alignment formation layer disposed on the first base layer, and wherein the first base layer includes the photoinitiator and the first alignment formation layer includes the reactive mesogens.)][AltContent: textbox (Claim 14 of Application 17/375,354 discloses:
The curved display device of claim 11, wherein the first alignment layer comprises a first base layer disposed on the first bent substrate and a first alignment formation layer disposed on the first base layer, and wherein the first base layer includes the photoinitiator and the first alignment formation layer includes the reactive mesogens.)]







Therefore, Claim 14 of Application 17/375,354 is disclosed in Claim 11 of U.S. Patent No. 11,079,632.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 12 of U.S. Patent No. 11,079,632 discloses:
The curved display device of claim 8, wherein the reactive mesogens have a functional group having charges.)][AltContent: textbox (Claim 15 of Application 17/375,354 discloses:
The curved display device of claim 11, wherein the reactive mesogens have a functional group having charges.)]




Therefore, Claim 15 of Application 17/375,354 is disclosed in Claim 12 of U.S. Patent No. 11,079,632.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 13 of U.S. Patent No. 11,079,632 discloses:
The curved display device of claim 8, wherein the first bent substrate has a first curvature radius, and the second bent substrate has a second curvature radius different from the first curvature radius.)][AltContent: textbox (Claim 16 of Application 17/375,354 discloses:
The curved display device of claim 10, wherein the first bent substrate has a first curvature radius, and the second bent substrate has a second curvature radius different from the first curvature radius.)]





Therefore, Claim 16 of Application 17/375,354 is disclosed in Claim 13 of U.S. Patent No. 11,079,632.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,079,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 17 of Application 17/375,354 discloses:
The curved display device of claim 16, wherein the first curvature radius is greater than or equal to the second curvature radius.)][AltContent: textbox (Claim 14 of U.S. Patent No. 11,079,632 discloses:
The curved display device of claim 13, wherein the first curvature radius is greater than or equal to the second curvature radius.)]




Therefore, Claim 17 of Application 17/375,354 is disclosed in Claim 14 of U.S. Patent No. 11,079,632.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aoyama et al. (U.S. 2010/0209694) discloses an epoxy functional group having charges since an epoxy functional group is inherently a polar functional group (page 6, para [0054]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871